Wright, J.,
concurring in part and dissenting in part. I concur with Justice William Brown’s well-reasoned opinion except for that portion dealing with the imposition of the death penalty. The Ohio Revised Code places upon each member of this court the heavy burden of reviewing anew the record and independently weighing the aggravating circumstances against those factors mitigating against the death sentence. The appellant committed a heinous and outrageous crime, the nature of which cries out for the maximum sentence provided by law. The aggravating factors clearly outweigh the mitigating circumstances — save one. It is undisputed that the appellant has a mental and emotional age of a child between the ages of ten and twelve years.
I recognize that my position will not be one that is popular; however, I cannot sanction the electric chair for a person with the mentality of a child in the fifth grade. Accordingly, I would vote for a life sentence with thirty years of actual incarceration.
Thus, I must respectfully dissent from the majority holding as to the penalty to be imposed on appellant.